.    .




                      July 17, 1969


Honorable John C. White                Opinion No. M-434
Commissioner of Agriculture
P. 0. Drawer BE                        Re:   Whether certain feeding
Austin, Texas 78711                          demonstrations using white
                                             rats in which the diet of
                                             one group of rats is un-
                                             balanced constitutes the
                                             offense of cruelty to
                                             animals as defined by
                                             Article 182, Vernon's
                                             Civil Statutes and whether
                                             such demonstrations come
                                             within the purview of
                                             Articles 4587 and 4588,
                                             Vernon's Civil Statutes,
                                             and are experiments re-
                                             quiring compliance with
                                             said statutes.
Dear Mr. White:

     Your have recently requested the opinion of this office as
to whether certain feeding demonstrations involving white rats
come within the scope of Articles 182, 4587 and 4588 of Vernon's
Civil Statutes. You describe these demonstrations in your
letter as follows:

            "Dairy Council, Inc. furnishes white rats and
      instructions for the conduct of feeding demonstra-
      tions in classrooms throughout the State of Texas.
      The purpose of these demonstrations is to impress
      upon school-age youngsters the importance to health
      and growth of a proper and balanced diet and the
      nutritional value of milk.


                              -2161-
                                                    ,       .




Honorable John C. White, page 2 (M-434)


           "The demonstrations are primarily of two
    types. In one demonstration, both groups of rats
    are fed a desirable, balanced diet: however, one
    group receives no milk. The other type of demon-
    stration is one in which one group is fed a well-
    balanced diet while the other is fed an unbalanced
    diet with excessive starches, fats and sweets.   It
    should be emphasized that in all demonstrations, the
    animals receive an adequate amount of food. The
    difference is in the combination of foods. Attached
    to this request as Exhibit 'A' is a booklet published
    by Dairy Council, Inc. which fully explains the
    types of demonstrations conducted."

     You ask our opinion as to:

     1. Whether Article 182 prohibits the above described feed-
ing demonstrations, and

     2. Whether such demonstrations are "experiments" under the
provisions of Articles 4587 and 4588 for which a Penal bond is
required.

     Article 182, Vernon's Civil Statutes, reads as follows:

           "It shall be unlawful for any person to over-
     drive, wilfully overload, drive when overloaded,
     overwork, torture, torment, deprive of necessary
     sustenance, unnecessarily or cruelly beat, or
     needlessly mutilate or kill any animal or carry any
     animal in or upon any vehicle, or otherwise, in a
     cruel or inhuman manner, or cause or procure the
     same to be done, or who having the charge or custody
     of any animal unnecessarily fails to provide it
     with proper food, drink or curelly abandons it."
     (Emphasis supplied.)

     In connection with your first question, it is observed that
only unnecessarily failing to provide an animal with proper food
is prohibited by said statute.


                        -2162-
  .   .




Honorable John C. White, page 3 (M-434)


     We have carefully examined the material accompanying your
opinion request which you designated as Exhibit "A". Said
exhibit describes in detail the demonstrations in question and
the amount of food, etc., to be utilized.  However, whether or
not the white rats are unnecessarily deprived of proper food is
in our opinion a question cd fact which this office cannot
determine.

     If it could be shown as a matter of fact that the rats were
not being unnecessarily deprived of proper food, then it would
be our opinion that the demonstration in question does not con-
stitute cruelty to animals as provided in Article 182, Vernon's
Civil Statutes.

     Your second question involves the applicability of Articles
4587 and 4588 of Vernon's Civil Statutes. Article 4587 gives to
the Anatomical Board of the State of Texas the "power to authorize
incorporated schools and colleges to experiment on the lower
animals under bond." Article 4588 requires the posting of bond
conditioned that all dead human bodies shall be used, and that
all experiments on the lower animals shall be conducted,only for
the promotion of medical science.

     Articles 4587 and 4588 of Vernon's Civil Statutes and
Article 531 of the Texas Penal Code are codifications of an act
passed in 1907 by the 30th Legislature of the State of Texas, said
act being found in Chapter 53, page 117 of the Acts of 1907. It
is apparent from reading the entire act that the primary concern
of the Legislature was the traffic and experimentation in dead
human bodies. Only Sections 5 and 6 of this act, codified as
Articles 4587 and 4588 of Vernon's Civil Statutes mention "lower
animals." Article 4587, in referring to the lower animals, merely
provides that the Anatomical Board has the "power" to authorize
institutions and individuals to experiment on the lower animals
under bond. These statutory provisions are not exclusive and the
approval of the Anatomical Board is not required in all instances.

     We therefore hold that Articles 4587 and 4588 do not require
the approval of the Anatomical Board or the posting of bond in




                            -2163-
Honorable John C. White, page 4 (M-434)


order that demonstrations referred to in your opinion request
be conducted in the schools of Texas.

                             SUMMARY

              Whether demonstrations on white rats in the
           schools of Texas in order to demonstrate the
           effects of malnutrition is prohibited by
           Article 182, V.C.S., is a question of fact.
           Articles 4587 and 4588, V.C.S., are not applicable
           to such demonstrations and the approval of the
           Anatomical Board prior to holding the demon-
           strations is unnecessary and no bond need be
           secured and posted.




Prepared by James McCoy
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman

James Quick
John Banks
Wardlow Lane
Neil Williams

HAWTHORNE PHILLIPS
Executive Assistant




                                -i164-